     Case 3:19-cv-00620-CAB-AHG Document 33 Filed 04/24/20 PageID.188 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    DENNIS SMITH,                                       Case No.: 19cv620-CAB-AHG
11                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
12    v.                                                  DISMISS SECOND AMENDED
                                                          COMPLAINT [Doc. No. 31] AND
13    DEPUTY K. BRANGWYNNE, et al.,
                                                          CLOSING CASE
14                                    Defendant.
15
16         On March 17, 2020, Defendants filed a motion to dismiss the Second Amended
17   Complaint (“Motion”). [Doc. No. 31.] The Motion was set for hearing (without oral
18   argument) on April 21, 2020. Id. Per Local Rule 7.1(e)(2), Plaintiff’s opposition to the
19   Motion should have been filed and served by April 7, 2020. To date, no opposition has
20   been filed. On April 13, 2020, Defendants filed Notice Re: No Opposition to
21   Defendants’ Motion to Dismiss (“Notice”), noting that Plaintiff had not filed or served
22   any opposition to the Motion. [Doc. No. 32.] Plaintiff has also not responded to the
23   Notice.
24         Civil Local Rule 7.1.e.2. requires a party opposing a motion to file an opposition or
25   statement of non-opposition within fourteen calendar days of the noticed hearing. Failure
26   to comply with these rules “may constitute a consent to the granting of a motion.” Civ.
27   Local R. 7.1.f.3.c. District courts have broad discretion to enact and apply local rules,
28   including dismissal of a case for failure to comply with the local rules. Ghazali v. Moran,

                                                      1
                                                                                   19cv620-CAB-AHG
     Case 3:19-cv-00620-CAB-AHG Document 33 Filed 04/24/20 PageID.189 Page 2 of 3


 1   46 F.3d 52, 53 (9th Cir.1995) (affirming grant of an unopposed motion to dismiss under
 2   local rule by deeming a pro se litigant’s failure to oppose as consent to granting the
 3   motion). Before dismissing an action for failure to comply with local rules, the district
 4   court “weigh[s] several factors: ‘(1) the public’s interest in expeditious resolution of
 5   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 6   defendants; (4) the public policy favoring disposition of cases of their merits; and (5) the
 7   availability of less drastic sanctions.’” Ghazali, 46 F.3d at 53 (quoting Henderson v.
 8   Duncan, 779 F.2d 1421, 1423 (9th Cir.1986)). That plaintiff is proceeding pro se in this
 9   action does not excuse his failure to follow the rules of procedure that govern other
10   litigants. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow
11   the same rules of procedure that govern other litigants.”).
12           Here, Defendants attached a proof of service to their motion [Doc. No. 31-2],
13   signaling that Plaintiff was served at the address provided in Plaintiff’s most recent filing
14   [Doc. No. 30]. Defendants also served Plaintiff with the Notice. [Doc. No. 32-1.]
15   However, Plaintiff has failed to respond to the Motion or the Notice. Moreover, Plaintiff
16   was provided adequate time to prepare a response to the motion, as Plaintiff’s opposition
17   was due April 7, 2020. Thus, the Court finds that “the public’s interest in expeditious
18   resolution of litigation,” “the court’s need to manage its docket,” and “the risk of
19   prejudice to the defendant” all weigh in favor of granting the motion to dismiss. See
20   Ghazali, 46 F.3d at 53. Accordingly, the majority of the Ghazali factors weigh in favor
21   of dismissal.
22           For the reasons stated above, it is hereby ORDERED that Defendants’ motion to
23   dismiss the Second Amended Complaint [Doc. No. 31] is GRANTED. It is further
24   ORDERED that the Second Amended Complaint is DISMISSED WITHOUT
25   /////
26   /////
27   /////
28   /////

                                                    2
                                                                                    19cv620-CAB-AHG
     Case 3:19-cv-00620-CAB-AHG Document 33 Filed 04/24/20 PageID.190 Page 3 of 3


 1   PREJUDICE. The Clerk of Court shall CLOSE the case.
 2         It is SO ORDERED.
 3   Dated: April 24, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                        19cv620-CAB-AHG
